Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed 12/19/19 has been considered in full.

Drawings
The Drawings are acceptable as formal.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coules (4,600,357).
Coules shows the following:
16. (NEW) A gripper 46, comprising: a gripper body; at least one first gripper finger 36 mounted so as to be adjustable relative to the gripper body by a gripping finger bearing; at least one second gripper finger that interacts with the first gripper finger; a motor-driven transmission 24, 18 configured to adjust the at least one first gripper finger relative to the gripper body and relative to the at least one second gripper finger, such that movement of the first gripper finger can bring about a clamping force whereby an object can be held in a clamped manner by the gripper [when the gripper fingers close, they grip the object with a force]; the transmission comprising: a first transmission link 24 connected to the first gripper finger 34, and a second transmission link 18 mounted on the gripper body by a transmission link bearing assembly that is separate from the gripping finger bearing and that comprises a first transmission link bearing that is configured to separately absorb only a transmission bearing reaction force acting in a direction aligned with the clamping force [when clamping force is applied by the fingers; the fingers absorb and react the force]; and a sensor [38, 40, 42, 44, 45, 47] associated with the transmission link bearing assembly and configured to detect the transmission bearing reaction force.
17. (NEW) The gripper of claim 16, wherein the transmission link bearing assembly further comprises a second transmission link bearing that is separate from the first transmission link bearing and that is configured to absorb all transmission bearing forces that are different from the transmission bearing reaction force acting in the direction aligned with the clamping force. [Each finger has its own separate finger transmission/actuation assembly in the form of a curvilinear rack]
18. (NEW) The gripper of claim 16, wherein the gripping finger bearing is configured to absorb all forces acting on the first gripper finger that are different from the clamping force, and to absorb all torques 
19. (NEW) The gripper of claim 18, wherein the gripping finger bearing, in order to absorb all forces acting on the first gripper finger, cooperates with a part of the transmission bearing assembly that separately absorbs all transmission bearing reaction forces that are different from those aligned with the direction of the clamping force. [the gripper housing will absorb forces including forces other than the forces associated with finger movement]
25. (NEW) The gripper of claim 16, comprising: a single first gripper finger driven in a motorized manner by the transmission; and the at least one second gripper finger is configured to be rigid with respect to the gripper body. [Both fingers are rigid in a direction opposite to the clamping forces]
27. (NEW) The gripper of claim 16, wherein the transmission is configured as a self- retaining or at least self-locking transmission such that, in a state of the transmission without a drive force, movement of the transmission is blocked despite a clamping force existing at the first gripper finger. [The short lead of 18 will self lock and prevent back-driving of the fingers]

Allowable Subject Matter
Claims 20-24, 26, 28-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper 

Certificate of Mailing

I hereby certify that this correspondence is being deposited with the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
  
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

on __________.
   (Date)

Typed or printed name of person signing this certificate:

________________________________________________________

Signature: ______________________________________

Registration Number: ______________________________________


Certificate of Transmission
I hereby certify that this correspondence is being facsimile transmitted to the United States Patent and Trademark Office, Fax No. (___)_____ -_________ on _____________. (Date)



_________________________________________

Signature: ________________________________________

Registration Number: ______________________________


Certificate of EFS-Web Transmission
I hereby certify that this correspondence is being transmitted via the U.S. Patent and Trademark Office (USPTO) electronic filing system (EFS-Web) to the USPTO 
on _____________. 
(Date)
Typed or printed name of person signing this certificate:

_________________________________________

Signature: ________________________________________

Registration Number: ______________________________

Please refer to 37 CFR 1.6(a) (4), 1.6(d) and 1.8(a) (2) for filing limitations concerning transmissions via EFS-Web, facsimile transmissions and mailing, respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M FENSTERMACHER whose telephone number is (571)272-7102.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill J Kelleher can be reached on 571-272-1175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID MORGAN. FENSTERMACHER
Primary Examiner
Art Unit 3658



/DAVID M FENSTERMACHER/Primary Examiner, Art Unit 3658